DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.
Accordingly, claims 9 and 14 were amended, and claims 1-8, 10 and 15 were cancelled. Currently, claims 9, 11-14, 16 and 17 are pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott W. Cummings (Reg. No. 41,567) on April 5, 2021.
The application has been amended as follows:
In the claims:
     Claim 9: in line 7, after “one surface of the”, insert --at least--; and in line 10, after “wherein the”, insert --at least--.
     Claim 14: in line 7, after “one surface of the”, insert --at least--; and in lines 10-13, delete “wherein the polyvinyl alcohol-based polarizing plate of the polarizing plate comprising the polyvinyl alcohol-based polarizing plate and the film comprising the 
Allowable Subject Matter
Claims 9, 11-14, 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggest all of limitations as claimed.
Re claims 9 and 14, the most relevant reference, US 2015/0362647 to Tanimoto et al. (Tanimoto), fails to disclose or suggest a liquid crystal display device as well as a method for manufacturing the same comprising a film attached to one surface of the at least polyvinyl alcohol-based polarizing plate, wherein the at least polyvinyl alcohol-based polarizing plate is provided between the liquid crystal panel and the film comprising the lyotropic liquid crystal compound. 
As shown in Fig. 2 of Tanimoto, the polyvinyl alcohol-based polarizing plate 14A is provided between the liquid crystal panel 16 and the film 20; however, the film 20 is attached to an upper surface of the piezoelectric polymer layer 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/               Primary Examiner, Art Unit 2871                                                                                                                                                                                         
April 5, 2021